 

Exhibit 10.4

EXECUTION COPY

27 September 2010

WABCO FAHRZEUGSYSTEME GMBH

(as German Seller)

and

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

(as Purchaser)

  

 

GERMAN

SECURITY ASSIGNMENT AGREEMENT

 

 

LOGO [g103687g79b53.jpg]



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

CLAUSE

   PAGE   1.    DEFINITIONS AND INTERPRETATION      2    2.    SECURITY
ASSIGNMENT      2    3.    TRANSFER OF ANCILLARY RIGHTS      3    4.    RELEASE
OF SECURITY PURPOSE AND RE-ASSIGNMENT      3    5.    RELEASE OF SECURITY      4
   6.    NOTIFICATION      4    7.    POWER OF ATTORNEY      4    8.    DURATION
AND INDEPENDENCE      4    9.    REPRESENTATIONS AND COVENANTS      4    10.   
SEVERABILITY      5    11.    WAIVER      5    12.    GOVERNING LAW AND
JURISDICTION      5   

SCHEDULE 1 – FORM OF NOTICE

     6   

SIGNATURES

     10   



--------------------------------------------------------------------------------

 

THIS GERMAN SECURITY ASSIGNMENT AGREEMENT is made on 27 September 2010

BETWEEN:

 

(1) WABCO FAHRZEUGSYSTEME GMBH, a company incorporated under the laws of
Germany, with its registered office at Am Lindener Hafen 21, 30453 Hannover,
Germany, registered under HRB60743 at the commercial register (Handelsregister)
of the local court (Amtsgericht) in Hannover (the German Seller); and

 

(2) SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of the Netherlands and
licensed as a credit institution and having its registered office at Amstelplein
1, 1096 HA Amsterdam, The Netherlands registered with the Trade Register of the
Chamber of Commerce at Amsterdam, The Netherlands under n° 33 196 218,
represented for the purposes hereof by a duly authorised representative whose
name appears on the signature page (the Purchaser and together with the German
Seller, the Parties).

WHEREAS:

 

(A) The German Seller is selling to the Purchaser on a revolving basis
Receivables originated from the sale of automotive products by the German
Seller, together with the benefit of all related ancillary security and other
rights attached thereto, if any, on the terms and subject to the conditions of a
German Receivables Purchase and Servicing Agreement (the German Receivables
Purchase and Servicing Agreement).

 

(B) The Purchaser has opened a collection account, solely in its name (the
Single Account), with Société Générale Frankfurt Branch. In addition, the
Parties have opened a joint account at Société Générale Frankfurt Branch (the
German Joint Account) and have entered into a supplemental agreement (the
Supplemental Agreement) with respect to the German Joint Account. Each of the
Single Account and the German Joint Account are referred to as a German
Purchaser Collection Account in the Master Definitions Agreement (as defined
below). The Debtors of the Receivables are directed to make payments on the
Receivables to the relevant German Purchaser Collection Account. The Purchaser
may dispose freely of the sums credited to the Single Account. Pursuant to the
Supplemental Agreement, the Purchaser alone is entitled to choose in its sole
discretion to which target account a credit balance of the German Joint Account
may be transferred.

 

(C) The Purchaser intends to grant to the German Seller a limited and revocable
right to use credit balances on the respective German Purchaser Collection
Account.

 

Page 1



--------------------------------------------------------------------------------

 

(D) In turn, the German Seller has agreed to assign the Relevant Receivables (as
defined below) as security for any claims of the Purchaser against the German
Seller.

IT IS AGREED as follows:

1. DEFINITIONS AND INTERPRETATION

1.1 Capitalised terms used in this German Security Assignment Agreement (the
Agreement) shall, except where the context otherwise requires and save where
otherwise defined in this Agreement, have the meanings given to them in the
Master Definitions Agreement entered into between, inter alia, the Parties on
23 September 2009, and amended on 30 March 2010 and on 27 September 2010 (the
Master Definitions Agreement). This Agreement shall be construed in accordance
with the principles of construction set out in the Master Definitions Agreement.

1.2 In this Agreement:

Relevant Receivables means any and all present and future, actual or contingent,
Receivables of the German Seller against any Debtor whose invoice address is in
Germany.

Secured Obligations means any and all sums and liabilities of the German Seller
in any currency, whether present or future, actual or contingent, solely or
jointly with others, including, without limitation, any obligation or liability
to pay damages, which are or may become payable or owing by the German Seller to
the Purchaser including, without limitation, the Purchaser’s current and future
weekly repayment claims in relation to any credit balances transferred from each
German Purchaser Collection Account to the German Seller.

1.3 This Agreement is made in the English language only. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German legal term or concept has
been used in the Agreement, such German law legal term or concept (and not the
English legal term or concept to which it relates) shall be authoritative for
the construction; where an English legal term or concept has been used in this
Agreement governed by German law, the related German legal term or concept shall
be authoritative for the purpose of construction.

2. SECURITY ASSIGNMENT

2.1 The German Seller hereby assigns to the Purchaser as security for the
Secured Obligations the Relevant Receivables.

2.2 The Purchaser hereby accepts the assignment of the Relevant Receivables.

2.3 The Relevant Receivables already in existence shall pass over to the
Purchaser upon execution of this Agreement. Any future Relevant Receivables
shall automatically pass over to the Purchaser on the date such Relevant
Receivables arise.

 

Page 2



--------------------------------------------------------------------------------

 

2.4 Waiving § 418 of the German Civil Code (Bürgerliches Gesetzbuch), the
Parties hereby agree that the security created hereunder shall not be affected
by any transfer or assumption of the Secured Obligations to, or by, any third
party.

3. TRANSFER OF ANCILLARY RIGHTS

3.1 Together with the Relevant Receivables assigned in accordance with this
Agreement, all Collateral Security and any Ancillary Rights, and any rights
resulting from the underlying agreements, are hereby also transferred and/or
assigned to the Purchaser, to the extent such rights are not automatically
transferred and/or assigned to the Purchaser pursuant to § 401 of the German
Civil Code.

3.2 If the German Seller is in direct possession of the Collateral Security, the
delivery of such Collateral Security shall be substituted by the German Seller
holding the relevant Collateral Security in gratuitous custody (unentgeltliche
Verwahrung) for the Purchaser.

3.3 The German Seller’s claims to demand re-possession against any direct
possessor are hereby also assigned to the Purchaser. In case the German Seller
receives any kind of cheques (Schecks) or bills of exchange (Wechsel) for the
settlement of any assigned Relevant Receivables, all rights and claims in
respect of such cheques or bills of exchange are hereby assigned to the
Purchaser.

3.4 If any kind of current account relationship (unechtes oder echtes
Kontokorrentverhältnis) exists at present or comes into existence in future
between the German Seller and a Debtor, the German Seller hereby assigns all
future rights and claims in respect of such account relationship (including, but
not limited to, claims as a result of fixing a balance (Saldofestellung) the
rights for termination of the current account relationship and the right for
fixing an actual balance) to the Purchaser. The Purchaser accepts such
assignment.

4. RELEASE OF SECURITY PURPOSE AND RE-ASSIGNMENT

4.1 If at any time the offer to sell any Relevant Receivable specified in a
Receivables List in accordance with Clause 2.2 of the German Receivables
Purchase and Servicing Agreement is accepted by the Purchaser, the security
purpose (Sicherungszweck) established under this Agreement in relation to such
Relevant Receivable and related Collateral Security shall be released with the
effect that the Purchaser shall hold full title in such Relevant Receivable and
its related Collateral Security.

4.2 Upon complete and irrevocable satisfaction of the Secured Obligations, the
Purchaser shall as soon as reasonably practical and at the cost and expense of
the German Seller reassign and/or retransfer to the German Seller, who shall
accept such reassignment and/or retransfer, any Relevant Receivables and any
related Collateral Security, to the extent they were not sold to the Purchaser
as described in Clause 4.1 above and surrender the excess proceeds (if any)
resulting from any realisation thereof. However, the Parties acknowledge that
the Purchaser may transfer any Relevant Receivables to a third person if so
required by law.

 

Page 3



--------------------------------------------------------------------------------

 

5. RELEASE OF SECURITY

At any time when the total value of the aggregate security granted by the German
Seller to secure the Secured Obligations (Security) which can be expected to be
realised in the event of an enforcement of the Security (realisierbarer Wert)
not only temporarily, exceeds 110% of the Secured Obligations (Limit) the
Purchaser shall on demand of the German Seller release such part of the Security
(Sicherheitenfreigabe) as the Purchaser may in its reasonable discretion
determine so as to reduce the realisable value of the Security to the Limit.

6. NOTIFICATION

At any time, the Purchaser may serve a notice to the relevant debtors in the
form of Schedule 1 to this Agreement in accordance with any means deemed
appropriate by the Purchaser on any Debtor relating to a Relevant Receivable,
and copied to the German Seller, for the purposes of (i) notifying Debtors of
the security assignment of the Relevant Receivables, and/or (ii) instructing
each relevant Debtor to direct all future payments in connection with the
Relevant Receivable to such account as the Purchaser may deem necessary or
desirable.

7. POWER OF ATTORNEY

Upon demand, the German Seller shall provide the Purchaser with any appropriate
notarial power of attorney in order to protect the Purchaser’s interest in the
Relevant Receivables and/or the Collateral Security.

8. DURATION AND INDEPENDENCE

8.1 This Agreement shall remain in full force and effect until complete
satisfaction of the Secured Obligations. The security assignment shall not cease
to exist if the German Seller has only temporarily discharged the Secured
Obligations.

8.2 This Agreement shall create a continuing security and no change, amendment,
restatement or supplement whatsoever in the Transaction Documents or in any
document or agreement related to any of the Transaction Documents shall affect
the validity or the scope of this Agreement nor the obligations which are
imposed on the German Seller pursuant to it.

9. REPRESENTATIONS AND COVENANTS

The German Seller hereby represents and warrants to the Purchaser that:

 

(a) Good Title: the German Seller holds, and has at all times held since the
time of origination, full and unencumbered title to, and is and has been at all
times since the time of origination the sole and unencumbered owner of, each
Relevant Receivable assigned hereunder and none of the Relevant Receivables have
been assigned or sold by the German Seller to any person other than the
Purchaser.

 

Page 4



--------------------------------------------------------------------------------

 

(b) No Attachment: none of the Relevant Receivables assigned hereunder are or
have been the subject of any prior transfer or assignment or attachment
(Pfändung) whatsoever (whether in whole or in part), nor of any security
interest, lien or encumbrance or right in rem (dingliches Recht) whatsoever and
there exists no impediment to its assignment or transfer in accordance with the
WABCO Transaction Documents;

 

9.2 The German Seller hereby covenants to the Purchaser that it will not assign,
pledge, or otherwise encumber the Relevant Receivables except as contemplated by
this agreement or the German Receivables Purchase and Servicing Agreement.

10. SEVERABILITY

If at any time, one or more of the provisions of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under the law of any relevant
jurisdiction, such provision shall, in relation to such jurisdiction, be
ineffective to the extent necessary without affecting or impairing the validity,
legality and enforceability of the remaining provisions hereof or of such
provisions in any other jurisdiction. The invalid or unenforceable provision
shall be replaced by the Parties by such valid, legal or enforceable provision
which comes as close as possible to the original intent of the Parties and the
invalid, illegal or unenforceable provision. The aforesaid shall apply mutatis
mutandis to any gap (Vertragslücke) in this Agreement.

11. WAIVER

No failure to exercise, nor any delay in exercising, on the part of the Parties,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

12. GOVERNING LAW AND JURISDICTION

12.1 This Agreement shall be governed by and construed in accordance with the
laws of Germany.

12.2 The place of jurisdiction for any and all disputes arising under or in
connection with this Agreement shall be Frankfurt am Main, Germany. The
Purchaser, however, shall also be entitled to take action against the German
Seller in any other court of competent jurisdiction. Further, the taking of
proceedings against the German Seller in any one or more jurisdictions shall not
preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not, if and to the extent permitted by applicable law.

 

Page 5



--------------------------------------------------------------------------------

 

SCHEDULE 1 – FORM OF NOTICE

[Briefkopf des Käufers]

[Adresse des Schuldners]

Anzeige der Forderungsabtretung

Sehr geehrte Damen und Herren,

wir möchten Sie hiermit im Namen und in Vollmacht der WABCO Fahrzeugsysteme GmbH
davon in Kenntnis setzen, dass aufgrund eines am 27. September 2010
geschlossenen Vertrages über die Sicherungsabtretung von Forderungen zwischen
der Société Générale Bank Nederland N.V. und WABCO Fahrzeugsysteme GmbH alle
Forderungen / [alle im Anhang identifizierten Forderungen], die Sie WABCO
Fahrzeugsysteme GmbH schulden, an die Société Générale Bank Nederland N.V.
abgetreten wurden.

Zusammen mit der entsprechenden Forderung gegen Sie wurden auch, sofern
vorhanden, mit der Forderung verbundene Sicherheiten und Nebenrechte übertragen.

Aufgrund der Abtretung an uns, sind alle zukünftigen Zahlungen auf die oben
bezeichneten Forderungen ausschließlich auf das folgende Konto zu erbringen:

Bank:            

Bankleitzahl:            

Konto-Nr.:            

Jegliche nach Zugang dieses Schreibens an WABCO Fahrzeugsysteme GmbH in Bezug
auf die genannten Forderungen erbrachten Leistungen sind unwirksam und bewirken
keine Befreiung von der entsprechenden Verbindlichkeit.

Mit freundlichen Grüßen

 

 

Société Générale Bank Nederland N.V.

Anlage: Kopie der Vollmachtsurkunde

 

Page 6



--------------------------------------------------------------------------------

 

ANLAGEN ZUR SCHULDNERBENACHRICHTIGUNG - KOPIE DER

VOLLMACHTSURKUNDE

NOTARIELLE URKUNDE

[Rubrum des beurkundenden Notars]

Vollmacht

Wir, die WABCO Fahrzeugsysteme GmbH und die Société Générale Bank Nederland N.V.
(nachfolgend die Bevollmächtigte) haben am 27. September 2010 einen Vertrag über
die Sicherungsabtretung von Forderungen (die Sicherungsabtretung) gegen
bestimmte Schuldner geschlossen.

Wir erteilen hiermit der Bevollmächtigten die unwiderrufliche Vollmacht,
einschließlich des Rechts zur Übertragung der Vollmacht und zur Erteilung von
Untervollmachten, unter Befreiung der Beschränkungen des § 181 BGB, sämtliche
Handlungen vorzunehmen, die nach Auffassung der Bevollmächtigten geeignet sind,
um den fraglichen Schuldnern in unserem Namen die Sicherungsabtretung der
Forderungen an Société Générale Bank Nederland N.V., sowie die Abtretung bzw.
Übertragung von eventuell mit den Forderungen verbundenen Sicherheiten und
Nebenrechten, anzuzeigen.

Diese Vollmacht unterliegt deutschem Recht und ist entsprechend auszulegen.

[—] [Datum]

 

 

Name: [—]

Titel: Geschäftsführer

WABCO Fahrzeugsysteme GmbH

 

Page 7



--------------------------------------------------------------------------------

 

- Translation for information purposes only -

FORM OF NOTICE

[Purchaser’s letterhead]

[Name and address of the relevant Debtor]

[Place], [Date]

Dear Ladies and Gentlemen,

Notice of Assignment of Receivables

We hereby notify you in the name and on behalf of WABCO Fahrzeugsysteme GmbH
that pursuant to a contract dated 27 September 2010 between WABCO
Fahrzeugsysteme GmbH and Société Générale Bank Nederland N.V. about the security
assignment of receivables all of the receivables / [all receivables identified
in the attachment] owed by you to WABCO Fahrzeugsysteme GmbH have been assigned
to Société Générale Bank Nederland N.V.

Together with the receivable owed by you, any collateral and ancillary rights
(if any) associated with the receivable were also transferred to Société
Générale Bank Nederland N.V.

Based on the assignment to us, all future payments in respect of the
abovementioned receivables must be made to the following account:

 

Name of the Bank:            

Bank Code:             

Account-No.:             

For the avoidance of doubt, any payments made to WABCO Fahrzeugsysteme GmbH in
relation to the abovementioned receivables after receipt hereof will be invalid
and will not discharge your payment obligations.

Yours sincerely,

 

 

Société Générale Bank Nederland N.V.

Enclosures: Copy of the Power of Attorney

 

Page 8



--------------------------------------------------------------------------------

 

ANNEX TO FORM OF NOTICE - COPY OF THE POWER OF ATTORNEY

NOTARIAL DEED

[cover of the acting Notary public]

Power of Attorney

On 27 September 2010, we, WABCO Fahrzeugsysteme GmbH and Société Générale Bank
Nederland N.V. (hereinafter the Attorney) entered into an agreement regarding
the assignment (the Security Assignment) of receivables owed to WABCO
Fahrzeugsysteme GmbH by certain debtors.

We hereby grant to the Attorney the irrevocable power of attorney, with full
power of delegation and substitution and under waiver of any restrictions set
forth in § 181 of the German Civil Code, do all acts and things the Attorney
deems fit in order to notify the relevant debtors on our behalf about the
Securtiy Assignment of the receivables to Société Générale Bank Nederland N.V.
and the transfer of any collateral and ancillary rights associated therewith.

This Power of Attorney shall be governed by and construed in accordance with the
laws of Germany.

[—] [date]

 

 

Name: [—] Function: Director WABCO Fahrzeugsysteme GmbH

 

Page 9



--------------------------------------------------------------------------------

 

SIGNATURES

 

WABCO FAHRZEUGSYSTEME GMBH   )

Name:

  )

Title:

  )   )

Name:

  )

Title:

  ) SOCIÉTÉ GÉNÉRALE   ) BANK NEDERLAND N.V.   )

Name:

  )

Title:

  )   )

Name:

  )

Title:

  )

 

Page 10